Summary Prospectus Supplement June 29, 2015 Putnam Small Cap Growth Fund Summary Prospectus dated October 30, 2014 The fund will offer class R6 shares to employer-sponsored retirement plans beginning on June 29, 2015. The prospectus is supplemented as follows to add information about class R6 shares. The front cover page is supplemented to add class R6 shares to the list of shares to which the prospectus relates, and to indicate that fund symbols for class R6 shares are pending. The following information is added to Fees and expenses : Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) imposed onpurchases (as a (asa percentage of original purchase price Share class percentage of offering price) orredemption proceeds, whichever is lower) Class R6 NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution and service (12b-1) Other Total annual fund Share class Management fees † fees expenses operating expenses Class R6 0.62 % N/A 0.19 % < 0.81
